SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
PAMELA PAASO, TXSB# 24060371
Assistant United States Attorney
pamela.paaso@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                             3:20-cr-00254-IM

               v.
                                                     GOVERNMENT’S MOTION TO
BAILEY QUINN DREIBELBIS,                             DISMISS INFORMATION WITH
                                                     PREJUDICE
              Defendant.
                                                     Rule 48(a) Fed. R. Crim. P.


       United States of America moves to dismiss the information filed on July 23, 2020 with

prejudice in the interest of justice. Fed. R. Crim. P. 48(a). Defendant has completed the

requirements of the deferred resolution agreement.

       Dated: April 19, 2021

                                                     Respectfully submitted,

                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney

                                                     s/ Pamela Paaso
                                                     PAMELA PAASO
                                                     Assistant United States Attorney




Motion to Dismiss Information with Prejudice                                                Page 1
